Citation Nr: 0730051	
Decision Date: 09/25/07    Archive Date: 10/01/07

DOCKET NO.  04-12 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for a sinus disability.

2.  Entitlement to service connection a right knee 
disability, to include as secondary to service-connected left 
knee disability.

3.  Entitlement to an increased rating for left patellar 
malalignment with patellofemoral syndrome, currently 
evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION


The veteran served on active duty from April 1991 to April 
1998.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a January 2003 rating decision in which the RO denied, 
inter alia,  the veteran's claims for service connection for 
sinus and right knee conditions and an increased rating for 
the service-connected left knee condition.  In May 2003, the 
veteran filed a notice of disagreement (NOD).  A statement of 
the case (SOC) was issued in March 2004, and the veteran 
filed a substantive appeal (via a VA Form 9, Appeal to the 
Board of Veterans' Appeals) in April 2004.

The Board's decision on the claim for service connection for 
right knee disability, to include on a secondary basis, is 
set forth below.  The claims for service connection for a 
right knee disability and for an increased rating for 
service-connected left knee disability are addressed in the 
remand following the order; these matters are being remanded 
to the RO via the Appeals Management Center (AMC).  VA will 
notify the veteran when further action, on his part, is 
required.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim herein decided has been accomplished.

2.  There is no evidence of any right knee disability during 
active service or for several years thereafter, and there is 
no competent evidence or opinion that relates the veteran's 
current degenerative changes and patellofemoral and patellar 
malalignment of the right knee to his military service (to 
include medical evidence of any arthritis within one year of 
separation from service) or to his service-connected left 
knee disability.


CONCLUSION OF LAW

The criteria for service connection for a right knee 
disability, to include as secondary to service-connected left 
knee disability, are not met. 38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 and Supp. 2006) include enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant appellant of any evidence that is necessary 
to substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, in a December 2001 pre-rating letter, the RO 
provided notice to the appellant regarding what information 
and evidence was needed to substantiate the claim for service 
connection for a right knee disability on both a direct and a 
secondary basis, as well as what information and evidence 
must be submitted by the appellant, what information and 
evidence would be obtained by VA, and the need for the 
appellant to advise VA of and to submit any further evidence 
that is relevant to the claims.  That letter also requested 
that the veteran send the RO any medical reports that he had, 
thus asking that he provide any evidence in his possession 
pertaining to the claims.  Clearly, this letters meets 
Pelegrini's content of notice requirements as well as the 
VCAA's timing of notice requirements.  

The Board notes that the RO has not provided to the appellant 
information pertaining to the assignment of disability 
ratings and effective dates, or the type of evidence that 
impacts those determinations, consistent with 
Dingess/Hartman.  However, on these facts, the Board finds 
that the appellant is not prejudiced by the lack of such 
notice.  Because the Board's decision herein denies the claim 
for service connection for a right knee disability, no 
disability rating or effective date is being, or is to be, 
assigned; accordingly, there is no possibility of prejudice 
to the appellant under the notice requirements of 
Dingess/Hartman.

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter herein decided.  Pertinent evidence 
associated with the claims file consists of the veteran's 
service medical records and post-service private and VA 
medical records from the VA Medical Center (VAMC) in Rome, 
New York.  Also of record and considered in connection with 
the claim are various statements submitted by the veteran and 
his representative, on his behalf. 

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through notice of the RO, the 
appellant has been notified and made aware of the evidence 
needed to substantiate this claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the appellant or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter herein decided, at this 
juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2007) (rejecting the argument that the Board lacks authority 
to consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


II.  Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred or aggravated during active 
military service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge from service when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served 90 days or more during a period of war 
or after December 31, 1946, and arthritis becomes manifest to 
a degree of l0 percent within 1 year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary. 38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Further, under 38 C.F.R. § 3.310(a), service connection may 
be granted for disability that is proximately due to or the 
result of a service-connected disease or injury.  That 
regulation permits service connection not only for disability 
caused by service-connected disability, but for the degree of 
disability resulting from aggravation to a nonservice- 
connected disability by a service-connected disability. See 
38 C.F.R. § 3.310.  See also Allen v. Brown, 7 Vet. App. 439, 
448 (1995).

After a full review of the record, to include the medical 
evidence and statements of the veteran and his 
representative, and in light of the above-noted legal 
authority, the Board finds that service connection for a 
right disability must be denied.  

The medical evidence reflects diagnoses of degenerative 
changes involving both the medial and lateral compartments of 
the right knee on private examination in April 2002, and 
patellofemoral and patellar malalignment of both knees on 
private examination in May 2002; hence, current disability of 
the right knee is medically shown.  The question, however, is 
whether there exists a relationship between any right knee 
disability and either service or service-connected left knee 
disability.

Initially, the Board notes that there is no competent 
evidence that any right disability was present in service or 
that arthritis of the right knee was manifested to a 
compensable degree within one year following discharge from 
active service in April 1998.  While the veteran has not 
explicitly asserted that the right knee disability had its 
onset during active service is in any way related to any 
incident or injury in service, to give him every 
consideration, the Board has (as the RO has done) considered 
all bases of entitlement for the benefits sought.  The post-
service treatment records show that the first and only 
diagnosis of degenerative changes of the right knee was in 
April 2002, four years after service discharge.  Further, 
there is no medical evidence or opinion that relates any 
current right knee disability to service.  As such, there is 
no basis for granting service connection for right knee 
disability on a direct or presumptive basis.

The Board also finds that there is no competent and 
persuasive evidence of a nexus between current right knee 
disability and the service-connected left knee disability.  
The medical evidence includes private medical treatment 
records showing complaints related to the right knee and, as 
noted above, diagnoses of degenerative changes patellofemoral 
and patellar malalignment of the right knee.  VA outpatient 
treatment records dated from July 1998 to April 2003 reflect 
no complaints, findings, or diagnosis pertaining to the right 
knee.  The medical evidence includes no competent evidence or 
opinion even suggesting a nexus between the current right 
knee disability and the veteran's service-connected left knee 
disability.  

In short, the medical evidence of record does not support the 
appellant's claim, and neither he nor his representative has 
presented or identified any existing medical evidence that 
would, in fact support the claim. 

In adjudicating the claim, the Board has considered the 
appellant's and his representative's written and oral 
assertions; however, none of this evidence provides a basis 
for allowance of the claim on a direct, presumptive, or 
secondary basis.  As indicated above, the claim turns on 
medical matters of diagnosis and etiology-matters within the 
province of trained medical professionals.  See Jones v. 
Brown, 7 Vet. App. 134, 137-38 (1994).  As the appellant and 
his representative are not shown to be other than laypersons 
without the appropriate medical training and expertise, 
neither is competent to render a probative opinion on a 
medical matter.  See, e.g., Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  Hence, none of the 
lay assertions in this regard have any probative value.  

The Board also has considered the applicability of the 
benefit-of-the-doubt doctrine; however, as no competent, 
probative evidence supports the claim for service connection 
for a right knee disability, to include as secondary to 
service-connected left knee disability, that doctrine is not 
for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for a right knee disability, to include as 
secondary to service-connected left knee disability, is 
denied.


REMAND

A review of the claims file reflects that further RO action 
on the remaining claims on appeal is warranted.

The most recent VA examination of the left knee was conducted 
in November 2003.  In a June 2005 statement, the veteran's 
representative requested that the veteran be afforded an 
additional examination to reevaluate the left knee on the 
basis that the disability had worsened.  It was noted that 
there was a torn meniscus of the left knee and the veteran 
had much pain and was walking with crutches.  It was also 
indicated that the veteran was being treated a the Rome VA 
clinic.  Current findings as to the extent of the left knee 
disability are necessary in resolving the current claim for a 
rating greater than 20 percent for that disability.

With regard to the claimed sinus disability, on VA 
examination in November 2003, the examiner noted that the RO 
had requested him to furnish an opinion addressing whether 
the veteran had a chronic sinusitis disability, and, whether 
such disability was at least as likely as not due to service.  
The examiner indicated that the service medical records were 
reviewed and that there were approximately 1 to 2 occasions 
documented in the records showing treatment for complaints of 
nasal symptoms, including pain, stuffiness, coughing and 
drainage.  The diagnoses were sinusitis, upper respiratory 
infection and benign positional proximal vertigo.  However, 
the examiner failed to provide the requested nexus opinion.

Under the circumstances, the Board finds that a remand of 
these matters for VA orthopedic examination of the left knee, 
and for ear, nose and throat (ENT) examination of the veteran 
sinuses, by physicians, at an appropriate VA medical 
facility, are needed.  The veteran is hereby notified that 
failure to report to such scheduled examination, without good 
cause, shall result in a denial of the claim for increase and 
may result in denial of the original claim for service 
connection.  See 38 C.F.R. § 3.655 (2007).  Examples of good 
cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  If the veteran fails to report to any 
scheduled examination(s), the RO should obtain and associate 
with the claims file copy(ies) of the notice(s) of the date 
and time of the examination(s) sent to him by the pertinent 
VA medical facility.

Prior to arranging for the veteran to undergo further 
examination, the RO should obtain and associate with the 
claims file all outstanding VA medical records.  The claims 
file currently includes outpatient treatment records from the 
RomeVAMC dated from July 1998 to April 2003.  As noted above, 
the veteran's representative has indicated that the veteran 
is currently receiving treatment for the left knee disability 
from that facility.  The Board emphasizes that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the 
RO must obtain all outstanding pertinent treatment records 
since April 2003 from Rome VAMC, following the current 
procedures prescribed in 38 C.F.R. § 3.159 (2007) as regards 
requests for records from Federal facilities. 

Further, to ensure that due process requirements are met and 
the record before the examiner is complete, the RO should 
also give the veteran another opportunity to present 
information and evidence pertinent to either or both claims 
remaining on appeal, notifying him that he has a full one-
year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 
2002); but see also  38 U.S.C.A. § 5103(b)(3) (West Supp. 
2006) (amending the relevant statute to clarify that VA may 
make a decision on a claim before the expiration of the one-
year VCAA notice period).  The RO should request that the 
appellant submit all evidence in his possession, and ensure 
that its letter to him meets the requirements of the recent 
decision in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006)--particularly, as regards disability ratings and 
effective dates, as appropriate.  

After providing the appropriate notice, the RO should obtain 
any additional evidence for which the veteran provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2007).

The actions identified herein are consistent with the duties 
to notify and assist imposed by the VCAA.  See 38 U.S.C.A. 
§§ 5103, 5103A  (West 2002); 38 C.F.R. § 3.159 (2007).  
However, identification of specific actions requested on 
remand does not relieve the RO of the responsibility to 
ensure full VCAA compliance.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development or notification action deemed warranted by 
the VCAA prior to adjudicating the claims remaining on 
appeal.

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should obtain from the Rome 
VAMC all outstanding pertinent records of 
evaluation and/or treatment of the 
veteran's service-connected left knee 
and/or sinuses, from April 2003 to the 
present.  The RO must follow the 
procedures set forth in 38 C.F.R. 
§ 3.159(c) as regards requesting records 
from Federal facilities.  All records 
and/or responses received should be 
associated with the claims file.

2.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to either 
or both claims remaining on appeal that 
is not currently of record. 

The RO should also invite the veteran to 
submit all pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.  The RO should 
ensure that its letter meets the 
requirements of Dingess/Hartman (cited to 
above)-particularly, as regards 
disability ratings and effective dates, 
as appropriate.

The RO's letter should clearly explain to 
the veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

3.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All records 
and responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

4.  After all records and/or responses 
received are associated with the claims 
file, the RO should arrange for the 
veteran to undergo VA orthopedic and ENT 
examinations, by physicians, at an 
appropriate VA medical facility.  The 
entire claims file, to include a complete 
copy of this REMAND, must be made 
available to the physicians designated to 
examine the veteran, and the reports of 
the examination should include discussion 
of the veteran's documented medical 
history and assertions.  All appropriate 
tests and studies (to include X-rays) 
should be accomplished (with all results 
made available to each requesting 
physician prior to the completion of his 
or her report), and all clinical findings 
should be reported in detail.  Each 
physician should set forth all clinical 
findings, together with the complete 
rationale for the conclusions reached, in 
a printed (typewritten) report.

Orthopedic examination:  The physician 
should conduct range of motion studies, 
expressed in degrees, of the left knee.  
He or she should render specific findings 
as to whether, during the examination, 
there is objective evidence of pain on 
motion, weakness, excess fatigability, 
and/or incoordination.  If pain on motion 
is observed, he or she should indicate 
the point at which pain begins.  He or 
she should also indicate whether, and to 
what extent, the veteran experiences 
likely functional loss due to pain and/or 
any of the other symptoms noted above 
during flare-ups and/or with repeated 
use;  to the extent possible, he or she 
should express such functional loss in 
terms of additional degrees of limited 
motion.

Further, the examiner should indicate 
whether the veteran currently experiences 
recurrent subluxation or lateral 
instability of the left knee, and, is so, 
whether such subluxation/instability is 
characterized as severe.

ENT examination: The examiner should 
clearly identify all current diagnosis/es 
for the veteran's sinus related symptoms.  
With respect to each diagnosed 
disability, the examiner should express 
an opinion, consistent with sound medical 
principles, as to whether it is at least 
as likely as not (i.e., there is 50 
percent or more probability) such 
disability is medically related to 
service, to particularly include the 
symptoms shown in the service medical 
records

5.  If the veteran fails to report for 
any scheduled examination(s), the RO 
should obtain and associate with the 
record (a) copy(ies) of any notice(s) of 
the date and time of the examination sent 
to him by the pertinent VA medical 
facility.

6.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent 
possible) in compliance with this REMAND. 
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

7.  After completing the requested 
development, and any additional 
notification and/or development deemed 
warranted, the RO should readjudicate the 
claims remaining on appeal.  If the 
veteran fails, without good cause, to 
report to the examination scheduled in 
connection with the claim for increase, 
the RO should apply the provisions of  
38 C.F.R. § 3.655(b), as appropriate.  
Otherwise, the RO should adjudicate each 
claim in light of all pertinent evidence 
and legal authority.

8.  If either benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate supplemental SOC (SSOC) that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


